Citation Nr: 0811307	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  98-17 792A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, including as secondary to service-connected right 
knee disability.

2.  Entitlement to an increased rating for degenerative 
arthritis in the right knee, currently evaluated as 10-
percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

4.  Entitlement to extra-schedular consideration for the 
right knee disability (degenerative arthritis and 
instability, status post patellectomy, meniscectomy and 
ligamentous reconstruction).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs

ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to April 
1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs' (VA) 
Regional Office (RO) in Montgomery, Alabama.  

The Board issued a decision in November 2006 denying an 
additional claim for a rating higher than 30 percent for 
instability in the right knee, status post patellectomy, 
meniscectomy and ligamentous reconstruction.  The Board 
remanded the claims for service connection for a left knee 
disorder, for a rating higher than 10 percent for arthritis 
in the right knee, and for a TDIU for further development and 
consideration.  And these claims are again before the Board, 
including the issue of whether the veteran is entitled to 
extra-schedular consideration for his right knee disability 
due to the cumulative impairment from his arthritis and 
instability.

In an April 2007 statement in support of his claims (VA Form 
21-4138), the veteran raises the still additional issue of 
his purported entitlement to service connection for 
headaches, including as secondary to his service-connected 
right knee disability.  However, the RO has not adjudicated 
this additional claim, much less denied it and the veteran 
timely appealed the decision to the Board.  So this claim is 
referred to the RO for appropriate development and 
consideration since the Board does not presently have 
jurisdiction to consider it.  38 C.F.R. § 20.200 (2007).

The Board is remanding the claim for extraschedular 
consideration to the RO via the Appeals Management Center 
(AMC) in Washington, DC.




FINDINGS OF FACT

1.  The veteran's left knee disorder was not initially 
manifested during his military service, and there was no 
indication of arthritis in this knee within one year after 
his service ended, and this disorder also was not caused and 
has not been made permanently worse by his already service-
connected right knee disability.  

2.  The degenerative arthritis in the veteran's right knee 
does not limit the flexion in this knee to 30 degrees or the 
extension to 15 degrees, even considering his pain, etc.

3.  The veteran has three service-connected disabilities, the 
instability in his right knee - rated as 30 percent 
disabling, the arthritis in this knee - rated as 10 percent 
disabling, and a scar as a residual of a right arm injury - 
rated as noncompensably disabling (i.e., 0 percent), so his 
combined rating is less than 70 percent.

4.  This case now presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The veteran's left knee disorder was not incurred in or 
aggravated by his military service, may not be presumed to 
have been so incurred, and is not proximately due to, the 
result of, or chronically aggravated by his service-connected 
right knee disability.  38 U.S.C.A. §§1101, 1110, 1112, 1113, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 
3.159, 3.303, 3.304, 3.307 3.309, 3.310 (2007).

2.  The schedular criteria are not met for a rating higher 
than 10 percent for the degenerative arthritis in the right 
knee.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (2007).

4.  The schedular criteria are not met for a TDIU.  38 C.F.R. 
§§ 3.340, 4.16(a).

5.  The severity of the veteran's right knee disability 
(degenerative arthritis and instability) warrants referring 
this case to the Under Secretary for Benefits or the Director 
of Compensation and Pension Service for consideration of an 
extra-schedular rating.  38 U.S.C.A. § 7104; 38 C.F.R. 
§§ 3.321(b)(1), 4.16(b).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  



The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
April 2003, March 2004, and November 2006 provided the 
veteran with an explanation of the type of evidence necessary 
to substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The letter of 
November 2006 specifically informed the veteran that he 
should submit any additional evidence that he had in his 
possession.  The letter of November 2006 also provided the 
appellant with information concerning the evaluation and 
effective date that could be assigned should his claims be 
granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  



In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim:  (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

In this case, the Board is cognizant that the VCAA letters do 
not contain the level of specificity set forth in Vazquez-
Flores.  However, the Board does not find that any such 
procedural defect constitutes prejudicial error in this case 
because of evidence of actual knowledge on the part of the 
veteran and other documentation in the claims file reflecting 
such notification that a reasonable person could be expected 
to understand what was needed to substantiate the claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 



As to the first element of Vazquez-Flores, the notice letters 
advise the veteran that to substantiate his claim, he must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability.  In addition, the Board calls attention to 
the veteran's letters describing the general impact of his 
right disability on his daily life, including his difficulty 
working and an incident described in an April 2007 letter 
where he fell and hit his head due to his right knee.  These 
statements with specific examples indicate an awareness on 
the part of the veteran that information about such effects 
is necessary to substantiate a claim for a higher evaluation.  
The Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim." Id., 
slip op. at 12, citing Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007).  This showing of actual knowledge satisfies the 
first requirement of Vazquez-Flores.

As for the second element, the Board does not view the 
disorder at issue to be covered by the second requirement of 
Vazquez-Flores, and no further analysis in that regard is 
necessary.  A demonstrable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life would be manifest under 
the applicable diagnostic codes.  Moreover, the August 1997 
and November 2000 rating decisions include a discussion of 
the rating criteria utilized in the present case, as do the 
statement of the case and the supplemental statements of the 
case.  A reasonable person could be expected to understand 
from this the criteria necessary for an increased rating.  As 
such, the veteran is aware of the requirements for an 
increased evaluation pursuant to the applicable diagnostic 
criteria, and the second notification requirement of Vazquez-
Flores is satisfied.
        
As for the third element, the November 2006 supplemental 
statement of the case contains discussion pursuant to Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), specifically informing 
the veteran that his disability may be rated from 0 percent 
to 100 percent, and that the rating is based on the nature 
and symptoms of the condition, the severity and duration of 
the symptoms, and the impact of the condition and symptoms on 
employment.  This directly satisfies the third notification 
element of Vazquez-Flores.

As to the fourth element, the March 2004 and November 2006 
letters inform the veteran that VA will help him in obtaining 
records relevant to his claim not held by a federal agency, 
including records from state or local governments, private 
doctors or hospitals, or current or former employers.  
Moreover, the veteran has submitted private medical records 
in support of his claim.  As such, the March 2004 and 
November 2006 letters and the veteran's submissions satisfy 
the fourth notification element of Vazquez-Flores. 

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  
His service medical records and post service treatment 
records have been obtained.  He was afforded the opportunity 
for a hearing.  He has been provided VA medical examinations.  
The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

Service Connection Claim - Left Knee

The veteran is requesting service connection for a left knee 
disorder, to include as secondary to his already service-
connected right knee disability.  To establish service 
connection, the record must contain (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  See also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993); Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Arthritis will be presumed to have been incurred in service 
if manifested to a compensable degree (of at least 10 
percent) within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on this secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Here, service connection cannot be granted on a direct or 
presumptive basis.  While the veteran has a current diagnosis 
of left knee strain with degenerative changes, most recently 
documented during his May 2007 VA examination, his service 
medical records do not show any complaints of or treatment 
for his left knee.  There also was no objective, meaning X-
ray confirmed, indication of arthritis within one year after 
his service ended.  See 38 C.F.R. § 4.71a, DC 5003, 
indicating arthritis must be confirmed by X-ray.  Moreover, 
the only nexus opinion in the files regarding the etiology of 
his left knee disorder is from the May 2007 examiner who 
indicated that, "[r]egarding service connection for left 
knee disability there are minimal objective findings and 
minimal degenerative changes on left knee radiograph which 
cannot be linked to any service related injury or incident."  
Consequently, service connection must be denied on direct and 
presumptive bases.

Service connection also is not warranted on the alternative 
secondary basis.  While, as mentioned, the veteran does have 
a current diagnosis pertaining to his left knee, the only 
nexus opinions addressing whether there is a correlation 
between his left and right knee disabilities are unfavorable 
- indicating there is not.  The May 2007 VA examiner 
indicated it is less likely than not that any current 
left knee disability is proximately due to or caused by the 
veteran's service-connected right knee disability.  This VA 
examiner further indicated that it also is less likely than 
not that any current left knee disability has been aggravated 
by the veteran's service-connected right knee disability.

Similarly, a February 2006 VA examiner indicated that, 
regarding the claim that the left knee disability is 
proximately due to or the result of his service-connected 
right knee disability, this cannot be resolved without 
resorting to mere conjecture and speculation.  For these 
reasons, service connection must also be denied on a 
secondary basis.

In reaching this decision the Board considered the veteran's 
arguments that his left knee condition is related to his 
military service, including by way of his already service-
connected right knee disability.  But as a layman untrained 
in the field of medicine, he simply is not competent to offer 
a probative opinion on this determinative issue of causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is 
only competent, for example, to comment on left knee symptoms 
(e.g., pain, etc.) that he has experienced, not their cause.  
38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Because, for the reasons and bases discussed, the 
preponderance of the evidence is against the claim, there is 
no reasonable doubt to resolve in the veteran's favor, and 
his claim must be denied.  38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Increased Rating Claim - Right Knee Degenerative Arthritis

The veteran believes the severity of the degenerative 
arthritis in his right knee warrants a higher rating.  He was 
originally awarded service connection for his right knee 
disability in an unappealed July 1971 rating decision.  And 
while his entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where, as here, service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Court recently held that 
VA's determination of the "present level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, No. 05- 2424 (U.S. Vet. App. 
Nov. 19, 2007).  That is to say, the Board must consider 
whether there have been times when the disability has been 
more severe than at others.  The relevant temporal focus for 
adjudicating the level of disability of an increased rating 
claim is from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  See 
Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2007).

At the time the veteran's right knee disability was 
originally service connected, the condition was rated as 20 
percent disabling under Diagnostic Code (DC) 5257 based on 
instability and subluxation.  This rating was increased to 30 
percent in an unappealed August 1982 rating decision.  In the 
even more recent August 1997 decision at issue in this 
appeal, the 30 percent rating under DC 5257 was continued.  
But during the pendency of this appeal, a November 2000 RO 
decision awarded the veteran a separate 10 percent rating for 
degenerative arthritis in this knee, under DC 5010, in 
addition to the 30 percent he already had under DC 5257.  
See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) 
and VAOPGCPREC 9- 98 (August 14, 1998).



The Board already has issued a decision in November 2006 
denying the claim for a rating higher than 30 percent for the 
instability in the right knee under DC 5257.  There remains, 
however, the question of whether the veteran is entitled to a 
rating higher than 10 percent for the degenerative arthritis 
component of this disability.

Disability ratings are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

As indicated, the veteran's right knee disability has been 
assigned a 10 percent rating under DC 5010, the code for 
traumatic arthritis, which is rated as degenerative arthritis 
under DC 5003.  DC 5003 does not allow for a rating 
higher than 10 percent unless two or more joints or joint 
groups are involved, but does provide for ratings based on 
limitation of motion.  There are two applicable diagnostic 
codes in this regard, DC 5260 for limitation of flexion and 
DC 5261 for limitation of extension.

Under DC 5260, a noncompensable (i.e., 0 percent) rating is 
warranted where flexion of the knee is limited to 60 degrees.  
A 10 percent rating is warranted where flexion is limited to 
45 degrees.  A 20 percent rating is warranted where flexion 
is limited to 30 degrees.

Under DC 5261, a noncompensable rating is warranted where 
extension of the knee is limited to 5 degrees.  A 10 percent 
rating is warranted where extension is limited to 10 degrees.  
A 20 percent rating is warranted where extension is limited 
to 15 degrees.

It is also possible to receive separate ratings for 
limitation of flexion (under DC 5260) and for limitation of 
extension (under DC 5261) for disability of the same joint.  
See VAOPGCPREC 9-2004 (Sept. 17, 2004).

As well, the Court has emphasized that when assigning a 
disability rating it is necessary to consider functional loss 
due to flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis.  
VAOPGCPREC 9-98.  

The rating for an orthopedic disorder should reflect any 
functional limitation that is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

The Board finds that the degenerative arthritis in the 
veteran's right knee is not shown to produce limitation of 
either flexion or extension of sufficient severity to warrant 
a rating higher than 10 percent.  Additionally, the evidence 
does not show that separate ratings based on limitation of 
flexion and limitation of extension is warranted.  During his 
May 2007 VA examination, his flexion was to 120 degrees and 
his extension to 0 degrees.  This is, at most, only slight 
limitation of flexion and, indeed, normal extension.  See 
38 C.F.R. § 4.71, Plate II, indicating normal range of motion 
in the knee is from 0 degrees of extension to 140 degrees of 
flexion.

An earlier VA examination in May 2006 revealed full flexion 
- to 140 degrees, and full extension - to 0 degrees.  A 
private medical examination report from May 1998 shows 
flexion to 120 degrees and "full extension."  A VA 
examination report from June 1997 shows flexion to 130 
degrees and extension to 0 degrees.

The only evidence to the contrary is a December 1998 private 
medical report showing "full flexion" but "10 degrees if 
not 15 degrees of active extension lag."

So this evidence, as a whole, shows the veteran does not have 
sufficient limitation of motion in his right knee to meet 
even the requirements for the lowest possible noncompensable 
rating under DCs 5260 and 5261, much less to satisfy the 
requirements for a rating higher than 10 percent.

Also, because he has rather consistently had normal extension 
- to 0 degrees, he cannot receive separate ratings under 
VAOPGCPREC 9-2004 for limitation of flexion and extension of 
the same joint.

The Board realizes that a "claimant's painful motion may add 
to the actual limitation of motion so as to warrant a rating 
under DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 14, 
1998).  But the Board does not find this to be the case here.  
The May 2007 VA examiner found, "[r]egarding the Deluca 
provision, additional limitation of function due to 
repetitive use or flare-ups cannot be determined without 
resorting to mere speculation."  The February 2006 
VA examiner made an identical finding.  There are no other 
objective findings of limited motion due to the veteran's 
pain.  Evidence to the contrary includes his many subjective 
complaints of pain.  Despite this, the Board cannot assign an 
increased rating based only on his subjective complaints, 
especially since there is the objective medical evidence to 
the contrary.  Moreover, the 10 percent he currently has 
under DCs 5003 and 5010 specifically compensates him for his 
arthritic pain, as pain - as here, in the absence of any 
evidence of a compensable degree of associated limitation of 
motion, is a basis for still assigning the minimum 
compensable rating of 10 percent under DC 5003.  For all of 
these reasons, the evidence also does not indicate that a 
higher rating is justified even when considering the 
veteran's painful motion and resultant functional loss.  

And as the Board indicated in the prior November 2006 
decision denying the veteran's claim for a rating higher than 
30 percent for the instability in his right knee, the 
remainder of the diagnostic codes pertaining to the knee and 
leg also do not justify assigning a higher rating.  Taking 
the remaining codes in numerical order, DC 5256 is not 
applicable because there is no ankylosis of his right knee, 
favorable or unfavorable, given his ranges of motion.  
Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See, e.g., Dinsay 
v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)].  Because he is able to move his right knee joint 
- indeed, usually near normal, by definition, it is not 
ankylosed.

And, as previously mentioned, the claim for an increased 
rating under DC 5257 was already adjudicated and denied by 
the Board in November 2006.  DC 5258 is applicable where 
there is cartilage, semilunar, dislocated, with frequent 
episodes of "locking" pain and effusion into the joint.  
While effusion in the joint has been noted on occasion in the  
medical evidence, there has never been a finding made of 
dislocated, semilunar cartilage.  Moreover, no effusion was 
found during a July 2004 X-ray, or during a June 1998 MRI, or 
during a May 1998 private medical examination.  As such, DC 
5258 does not provide the basis for an increased rating.  DC 
5259 is not applicable because it does not allow ratings in 
excess of 10 percent.  DC 5262 is not for application because 
an impairment of the tibia and fibula has not been raised by 
the medical evidence.  DC 5263 does not provide for a rating 
in excess of 10 percent.

In sum, the Board finds that a rating higher than 10 percent 
is not warranted for the degenerative arthritis in the 
veteran's right knee.  And since the preponderance of the 
evidence is against this claim, there is no reasonable doubt 
to resolve in his favor, and this claim must be denied.  
38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).



TDIU Claim

The veteran contends that his service-connected disabilities 
render him unable to obtain or maintain substantially gainful 
employment.  The service-connected disabilities consist of 
his right knee instability, status post patellectomy, 
meniscectomy, and ligamentous reconstruction - evaluated as 
30 percent disabling; the degenerative arthritis in this knee 
- evaluated as 10 percent disabling; and a scar on his right 
arm - evaluated a noncompensable, for a combined schedular 
evaluation of 30 percent since October 1, 1981, and 40 
percent since May 12, 1997.  

Applicable law provides that a total disability rating for 
compensation may be assigned where the schedular rating is 
less than total when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as the result of service-
connected disabilities - provided that, if there is one such 
disability, this disability shall be rated at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).  Furthermore, it 
is the established policy of VA that all veterans who are 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disabilities shall be rated 
totally disabled based on an extraschedular basis.  38 C.F.R. 
§ 4.16(b).  

Based on this record and evidence, it is clear that the 
veteran does not meet the threshold minimum percentage 
requirements for consideration of a TDIU under 38 C.F.R. 
§ 4.16(a).  Because he has more than two service-connected 
disabilities, one of them must be rated at least 40 percent 
disabling to qualify him for consideration of a TDIU under 38 
C.F.R. § 4.16(a), with additional disability to bring his 
combined rating to 70 percent.  There is no question he does 
not currently meet these rating requirements.



So the only way the veteran may receive a TDIU is under the 
alternative provisions of § 4.16(b) by showing that, 
regardless of his ratings, he is incapable of securing and 
maintaining substantially gainful employment because of the 
severity of his service-connected disabilities.

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful 
employment."  And in this context, the Court noted the 
following standard announced by the United States Federal 
Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975):  It is clear that the claimant need not 
be a total 'basket case' before the courts find that there is 
an inability to engage in substantial gainful activity. The 
question must be looked at in a practical manner, and mere 
theoretical ability to engage in substantial gainful 
employment is not a sufficient basis to deny benefits.  The 
test is whether a particular job is realistically within the 
physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  See, too, Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, 
a veteran may be considered as unemployable upon termination 
of employment that was provided on account of disability or 
in which special consideration was given on account of the 
same.  See 38 C.F.R. § 4.18.

Extra-Schedular Consideration

It is generally provided that the rating schedule will 
represent, as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from a service-connected disability.  38 C.F.R. § 
3.321(a).  In the exceptional case, however, where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  38 C.F.R. § 
3.321(b)(1).  The governing norm in these exceptional cases 
is:  a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

It is, however, improper for the Board to address, in the 
first instance, the issue of extraschedular ratings (See 
Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996)).  The Court has held that, 
where the Board has purported to grant an extra-schedular 
rating, the claim must be sent by the Board to those 
"officials who possess the delegated authority to assign 
such a rating in the first instance."  Floyd v. Brown, 9 
Vet. App. at 95.

In the October 2007 SSOC, the RO found that the evidence did 
not establish such exceptional factors or circumstances 
associated with the veteran's disablement as to warrant the 
referral for extraschedular consideration.  The RO did not 
forward the case to the Under Secretary for Benefits or to 
the Director of Compensation and Pension Service for 
consideration of the assignment of an extraschedular rating.  
The Board disagrees with this determination.



The evidence shows the veteran has had numerous surgeries for 
his right knee disability.  The May 2007 VA examiner noted at 
least five such procedures.  The record shows these 
procedures include a patellectomy, meniscectomy and 
ligamentous reconstruction of the right knee.  Further, the 
veteran has stated that he is unable to work because of his 
disability.  This has been somewhat corroborated by a 1996 
decision of the Social Security Administration (SSA) finding 
that he is incapable of any type of work, including sedentary 
work, due to his right knee problems, but also mentioning his 
headaches and a psychiatric disorder.  The SSA determined he 
has been continuously disabled since March 31, 1992.  
An April 1998 private medial report states he is "totally VA 
disabled " due to his knee.  The June 1997 VA examiner made 
note of the SSA's findings, adding that the veteran would 
have difficulty standing or walking for more than short 
periods of time, cannot stoop or squat, cannot go up or down 
stairs, and should not work around heights or moving 
machinery.

When adjudicating the veteran's right knee claim in November 
2006, for a rating higher than 30 percent for the instability 
component, the Board considered referring this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation.  However, the Board determined 
there was insufficient evidence showing the veteran was 
unemployable if only considering his right knee disability.

The circumstances have perhaps since changed, though.  The 
Board now finds that the evidence presents such an 
exceptional or unusual disability picture that the RO should 
have forwarded this case to the Under Secretary for Benefits 
or to the Director of Compensation and Pension Service for 
consideration of an extraschedular rating.  So this must be 
done.




ORDER

Service connection for a left knee disorder is denied.

A rating higher than 10 percent for the degenerative 
arthritis in the right knee is denied.

A TDIU is denied.

Since, however, the veteran's disability warrants referral to 
the Under Secretary for Benefits or the Director of 
Compensation and Pension Service for consideration of the 
assignment of an extraschedular rating, the appeal is granted 
to this extent.


REMAND

In light of the action taken hereinabove, the Board is 
REMANDING this case for the following consideration:

Refer this case to the Under Secretary 
for Benefits or to the Director of 
Compensation and Pension Service for 
consideration of an extraschedular rating 
for the veteran's service-connected right 
knee disability (the instability and 
arthritis) pursuant to the provisions of 
38 C.F.R. §§ 3.321(b)(1) and 4.16(b).  If 
the benefit sought on appeal is not 
granted, send the veteran and his 
representative an SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
adjudication of this remaining issue.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


